Title: From Thomas Baker Johnson to John Quincy Adams, 29 April 1802
From: Johnson, Thomas Baker
To: Adams, John Quincy



My dear Sir
Washington April 29th 1802

In consequence of the death of my revered Father, it has become my duty to inform you, that by his Will, you are appointed an Executor to the Estate, conjointly with Mr. Hellen & myself. The distressing situation, in which the Family is placed, by this mournful event, is such as I must at present wave a delineation of The knowledge you have of the perplexed state of his property, will fully disclose to you the extent of our loss.—I cannot refrain in the present case, from expressing a hope that the wish of my deceased Parent to secure to his helpless Family the assistance of one so eminently qualified to advise & act in the settlement of his affairs may be realised by your acceptance of the Trust confided to you
I beg you to present my kind love to my Sister, & to assure yourself of the respect with which I am / My dear Sir / Your Affectiote & Ob.  Servt

Thos. Baker Johnson